Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 1 of 10 PageID: 251



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
 LUTHER GRAHAM                                :      CIVIL ACTION
                                              :
                Plaintiff,                    :      No.: 16-1578-PGS-LHG
                                              :      No.: 19-18763-PGS-LHG
        v.                                    :
                                              :
 MONMOUTH COUNTY                              :
 BUILDINGS AND GROUNDS                        :
      et. al.                                 :
                                              :
                Defendants.                   :
                                              :
 PLAINTIFF’S SURREPLY IN FURTHER SUPPORT OF HIS MOTION TO ENFORCE
        I.      Introduction and and Basis for Sur-reply

        On April 20, 2020, the Parties participated in oral argument on Plaintiff’s Motion to

 Enforce. During the proceeding, Plaintiff orally sought and was granted leave to file the instant

 Sur-Reply. In addition to asking to supplement the record to submit a final email from Defendant

 County’s Counsel respecting his understanding of his authority, the Court invited Plaintiff to

 provide any additional material in support of the points he raised at oral argument. Therefore,

 Plaintiff respectfully submits as follows:

        II.     Legal Argument

        1.) Pursuant to Third Circuit jurisprudence, this Court should hold an Evidentiary
            Hearing to build a proper Record for this Court’s Decision on the Motion to
            Enforce
        As a reminder, a settlement agreement is enforceable if: (1) both parties have manifested

 an intention to be bound by its terms; (2) the terms are sufficiently definite to be specifically

 enforced; and (3) there is consideration. Channel Home Centers v. Grossman, 795 F.2d 291, 298-

 99 (3d Cir.1986). During argument, Defendants conceded elements two (2) and three (3) are not
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 2 of 10 PageID: 252



 in dispute. The Parties don’t dispute that the settlement has clear and definite terms, nor that there

 is consideration for the settlement. Defendant County argues that its Counsel (Douglas Kovats)

 did not have consent to enter into this settlement on the County’s behalf (and thus the only way to

 have obtained authority was through a Freeholder vote). However, all record evidence before this

 District Court refutes that.

         When asked on the record during Monday’s oral argument exactly what authority Mr.

 Kovats did have going into these settlement discussions (including attending a private mediation

 on March 6, 2020), the only item Mr. Kovats failed to articulate for this Court was the authority

 he had in terms of monetary consideration. The answer to this question is the single most critical

 piece of evidence this Court should consider in determining if a settlement was reached: did the

 Freeholders give Mr. Kovats any authority to settle this matter on behalf of Monmouth County?

         During Monday’s oral argument, Mr Kovats only shared that he had discussed “general

 parameters” of the settlement with County Counsel (Michael Fitzgerald)(acting as an agent of the

 County), including a no-rehire provision and dismissal of litigation against all County Defendants.

 The facts remains, however, that Defendant Monmouth County’s counsel (Mr. Kovats) appeared

 at the mediation to negotiate monetary consideration, and ultimately conveyed a formal monetary

 offer on behalf of Defendant Monmouth County and all named Defendants, for Mr. Graham to

 accept or reject by close of business Tuesday, March 10, 2020. When Mr. Graham rejected the

 take it or leave it proposal on Tuesday evening, and relayed a formal Counter (to Mr. Kovats), the

 response was that he needed to speak with his client and would get back to the undersigned.

 Shortly thereafter, he confirmed via telephone the Parties had reached a settlement. To suggest to

 this Court he had no authority from his client, who is Defendant Monmouth County defies all sense

 of logic and common sense.
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 3 of 10 PageID: 253



          The record continued after Mr. Kovats informed this District Court the matter was

 resolved:

          Good Morning,
          As Ms. Burke has explained we are agreed on a global settlement of
          Mr Graham's claims against Monmouth County and it's employees.

 Exhibit C (attached to Plaintiff’s principal brief). This is the record before the Court – and not Mr.

 Kovtas’ reservations that he must obtain authority for this settlement from the Freeholders of

 Monmouth County. Mr. Kovats’ writing to this tribunal as an officer of the Court is no different

 than placing the terms of a settlement on the record.

          To that end, Plaintiff asked this Court during Monday’s argument to supplement the record

 to include the final email by Mr. Kovtas respecting his own understanding of his authority in this

 case.    When the Freeholders purportedly rejected the settlement, Mr. Kovats wrote to the

 undersigned as follows:

          I have just concluded a telephone call with County Counsel Michael Fitzgerald, (in
          light of COVID -19 issues it has been difficult to reach him). County Counsel
          advised that after meeting with the Monmouth County Freeholders, the Freeholders
          rejected the settlement. As I had represented to you and the Court it was not my
          understanding that the settlement would be rejected.

 Exhibit “D,” attached hereto (emphasis added).1 How can an attorney, representing his client, have

 an understanding of whether this settlement would be accepted or rejected if he had never had any

 authority or discussions about monetary consideration in the first instance? The notion that Mr.

 Kovats went into these very serious settlement negotiations, starting with a formal private

 mediation (costing the Parties several thousand dollars) and continuing the negotiations thereafter

 without any authority from the Freeholders equates to one of two things: 1.) he had no authority


 1
  and labeled as “D” to avoid confusion and maintain sequence with Plaintiff’s other exhibits to this briefing,
 which are already of record as A, B and C.
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 4 of 10 PageID: 254



 and was committing legal malpractice and serious ethics violations (which the undersigned does

 not believe to be the case); or 2.) had authority and had already expressly discussed with his client,

 be that through Michael Fitzgerald (on behalf of the Freeholders), what Monmouth County would

 be willing to offer to fully and finally resolve the two currently pending litigations. The above is

 the record before the Court, by way of unrefuted documents.

         Yet, Defendant County asks this Court to reject these documents based upon a self-serving

 affidavit simply saying Mr. Kovats had no such authority. This cannot satisfy the “heavy” burden

 Defendant County has of persuading this Court there was a lack of authority. A party who asserts

 lack of authority must sustain "a heavy burden to establish that [the] attorney acted without

 any kind of authority . . . ." The party asserting lack of authority must sustain "a heavy burden

 to establish that [her] attorney acted without any kind of authority.” Jennings v. Reed, 381 N.J.

 Super. 217, 231, 885 A.2d 482, 490 (Super. Ct. App. Div. 2005)(citations omitted); see

 also McKenna v. Pac. Rail Serv., 817 F. Supp. 498, 520 (D.N.J.1993). Under New Jersey

 law, settlement agreements made by attorneys when acting within the scope of their authority are

 enforceable against their clients. Jennings, at 490. Further, an attorney is presumed to possess

 authority to act on behalf of the client. Id.

         To further why this District Court must hold an Evidentiary Hearing is to determine if the

 Freeholders ever met as a legislative body to approve or reject this settlement in the first instance.

 Defendant County has offered no public meeting minutes nor executive session minutes in support

 of the fact that this governing body acted in its legislative capacity to consider the recommendation

 to settle from its County Counsel (Michael Fitzgerald) and litigation Counsel (Douglas Kovats).

 In fact, the email cited above (attached hereto as “Exhibit D”) suggests that they never actually put

 the settlement to a formal vote. The March 20, 2020 email from Mr. Kovats (Ex. D) only states
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 5 of 10 PageID: 255



 that Mr. Fitzgerald met with the Board of Freeholders (which appears to have been in an informal

 manner). The entire reason Defendant County seeks to avoid its obligations under this contract is

 by arguing it is a public body and must act formally to approve all contracts. Yet --- no such public

 meeting nor executive session appears to have occurred. Instead, what is most concerning, is the

 County seems to have had a change of heart after entering into this settlement based strictly on

 Mr. Graham’s questions surrounding his pension/continued health insurance benefits. If this is the

 case, Defendant County is putting on a charade for this Court – arguing no settlement since it had

 to submit this to a formal vote, when no such formal vote has ever occurred. If this is the case,

 Plaintiff intends to seek formal sanctions in the form of attorneys’ fees and costs for having a

 District Court intervene to enforce this contract, and sanctions by way of this Court’s inherent

 authority under Section 1927 for any rouse presented to this District Court.2

            Even this District Court raised concerns at Monday’s oral argument of maintaining the

 confidentiality of these proceedings in light of the Open Public Meetings Act, N.J.S.A. 10:4-6, et

 seq. The Open Public Meetings Act, enacted in 1975, says the public has a right "to be present

 at all meetings of public bodies, and to witness in full detail all phases of the deliberation,

 policy formulation and decision making of public bodies.” N.J.S.A 10:4-7. The OPMA follows




 2
     Section 1927, which states in relevant part:


                     Any attorney or other person admitted to conduct cases in any court of the United States
                     or any territory thereof who so multiplies the proceedings in any case unreasonably and
                     vexatiously may be required by the court to satisfy personally the excess costs, expenses,
                     and attorneys’ fees reasonably incurred because of such conduct.


 28 U.S.C. § 1927.
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 6 of 10 PageID: 256



 the line of “a strong tradition both in this State and in the nation favoring public involvement in

 almost every aspect of government.” Polillo v. Deane, 74 N.J. 562, 569, 379 A.2d 211, 214 (1977).

        Based upon the foregoing, Plaintiff persists in this request for an evidentiary hearing, at

 such a time Defendant County’s Counsel should be required to appear and present all evidence

 surrounding his extent of authority entering into the March 6, 2020 mediation and to engage in

 negotiations on behalf of the County thereafter, and present evidence reflecting a vote held by the

 Freeholders occurred, when and the votes that were cast.

        ONLY IF it is determined that Mr. Kovats did not have authority to bind the County, then

 the Court should order the settlement enforced against the individual Defendants (discussed further

 in Section 3), and should also order Defendant County’s Counsel to present the settlement in good

 faith to the Freeholders for approval. This is consistent with Greer v. City of Highland Park, No.

 15-12444, 2019 U.S. Dist. LEXIS 24665, at *2 (E.D. Mich. Jan. 10, 2019)(“the Court recommends

 holding the individual officers bound by the settlement agreement and the City bound to present

 the settlement to city council for approval.”). If, however, the evidence at the Hearing shows that

 Mr. Kovats did have authority to authorize a settlement on the County’s behalf, this Court should

 simply grant the Motion to Enforce.

        2.) Judge Lechner’s Opinion in Newark Branch, NAACP v. Township of West
            Orange, 786 F.Supp. 408 (D.N.J. 1992) is fatal to Defendant County’s argument
        While the issue in J. Lechner’s opinion was the ability to bind the Township of West

 Orange to a consent decree negotiated through its Counsel (and without a vote of town council

 approval), the outcome would be no different for the analysis pertaining to a settlement agreement

 here. A consent decree — a particular term of settlement — carries the same presumption of

 finality Newark Branch, NAACP v. Township of West Orange, 786 F.Supp. 408, 422 (D.N.J.

 1992) (citations omitted). Moreover, consent decrees are judgments; thus they are judicial acts,
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 7 of 10 PageID: 257



 but also documents with attributes of a contract. Fox v. United States Dep't of Hous. & Urban

 Dev., 680 F.2d 315, 319 (3d Cir.1982). In Newark Branch, NAAAP, the District Court enforced

 the consent decree based upon the attorney’s implied authority articulating as follows:


        In this case, Dooley had implied authority to enter the Consent Decree. Dooley
        states he understood the discussion at the 13 February 1990 Meeting set forth the
        perimeters of the consent decree and if he could get the proposed consent decree in
        substantial compliance with those terms he was authorized to settle the case. Dooley
        also states he had subsequent discussions with the Town Council Members which
        led him to believe he was authorized to enter the Consent Decree

 Newark Branch, NAACP, at 424 (internal citations to the record omitted). Furthermore, "[a]

 municipal corporation is bound only by the acts of an agent that are expressly or implicitly

 authorized. Apparent authority does not suffice." Seacoast Realty Co., v. W. Long Branch, 14 N.J.

 Tax 197, 203 n.2 (Tax 1994). Defendant County’s argument strays quite far from the law of the

 land here --- which is grounded in contracts. Accepting Defendant County’s arguments, no

 municipal attorney would ever have the ability to negotiate any contracts on behalf of the bodies

 it represents. Defendants County has also failed to cite to any provision in the Monmouth County’s

 Administrative Code, nor any New Jersey Statute, governing the dispute in this matter and whether

 and to what exact the policy through PMA is a consent policy or all authority was obtained strictly

 through the carrier (and whether same was consented to by the Freeholders in entering into a

 contractual insurance policy with PMA).

        Given everything that transpired in this case, and the record evidence showing the

 Freeholders consented to a settlement through their attorney, they should be bound to the contract

 they knowingly entered into.
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 8 of 10 PageID: 258



            3.) The Motion to Enforce Individual Defendants Compton and Kryzanowski
                should be granted as Unopposed and there is no legal authority which would
                relieve them of their obligations under this binding and enforceable settlement
                agreement
            Defendant Compton and Kyrzanowski took no position on the Motion to Enforce and failed

 to file any formal opposition. For that reason alone, this Court is well within its discretion to grant

 the Motion to Enforce against the two (2) individual Defendants. They are admitted Parties to the

 litigation, named in their personal capacities, and do not contest that they agreed to settle the matter

 with Mr. Graham. Their disagreement over who (out of all Defendants) should contribute to the

 settlement is between them and their co-defendants, and not for this Court to have to sort out. They

 all have counter claims against one another for contribution and indemnification and can properly

 pursue those claims in state court.

            In addition to the District Court opinion that Plaintiff has already cited on this point (in his

 Reply Brief3), Plaintiff another District Court opinion where a Court declined to allow an

 individual Defendant to be relived from a global settlement and enforced the settlement against

 the individual who agreed to settle (irrespective of what they personally desired to contribute). In

 Integrated Mktg. & Promotional Sols. v. JEC Nutrition LLC, 2008 U.S. Dist. LEXIS 57468

 (S.D.N.Y. July 28, 2008), the principal of the company gave counsel authority to conclude a

 settlement agreement for any amount up to $180,000, and the parties' attorneys settled the case for

 $ 150,000. The principal later argued that the settlement was invalid because he only agreed to be

 personally liable in excess of $75,000. The court held that the settlement agreement was binding

 because the defendants' counsel had apparent authority to bind the principal to the terms of the

 agreement. Both Defendant Compton and Krzyanowski gave authority to their attorneys to settle

 the litigation in toto, knowing full and well the amount that was to be paid to Mr. Graham under


 3
     Greer v. City of Highland Park, No. 15-12444, 2019 U.S. Dist. LEXIS 24665 (E.D. Mich. Jan. 10, 2019)
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 9 of 10 PageID: 259



 the contract. Their personal attorneys’ arguments on Monday during oral argument that they did

 not speak with the undersigned personally is of no moment. The discussions negotiating a

 settlement from all Defendants were ultimately made to the undersigned through Douglas Kovats

 who formally conveyed the matter was settled as to all Defendants and the Parties’ agreed on one

 (1) monetary figure.

        The Individual Defendants have not only responded by have presented no authority to

 refute the cases Plaintiff has presented on this point. For these reasons, the Motion to Enforce

 against the Individual Defendants should be enforced.

        III.    Conclusion

        Based upon the foregoing, Plaintiff respectfully request that the Motion to Enforce be

 granted, or alternatively that this Court conduct an evidentiary hearing pertaining to County

 Counsel’s authority to enter into this binding agreement on the County’s behalf.



                                              Respectfully Submitted,

                                              KARPF, KARPF & CERUTTI, P.C.

                                              By: /s Christine E. Burke
                                              __________________________________
                                              Christine E. Burke
                                              Karpf, Karpf & Cerutti, P.C.
                                              3331 Street Road
                                              Two Greenwood Square, Suite 128
                                              Bensalem, PA 19020
                                              Phone: (215) 639-0801
                                              Fax: (215) 639-4970
                                              cburke@karpf-law.com
 Date: April 24, 2020
Case 3:19-cv-18763-PGS-LHG Document 27 Filed 04/24/20 Page 10 of 10 PageID: 260



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
 LUTHER GRAHAM                         :    CIVIL ACTION
                                       :
               Plaintiff,              :    No.: 16-1578-PGS-LHG
                                       :    No.: 19-18763-PGS-LHG
       v.                              :
                                       :
 MONMOUTH COUNTY                       :
 BUILDINGS AND GROUNDS                 :
       et. al.                         :
                                       :
               Defendants.             :
                                       :

                                 CERTIFICATE OF SERVICE

         I certify on the date set forth below, that I served Defendants with Plaintiff’s Sur-Reply
 Brief in further support of his Motion to Enforce via electronic filing to counsel of record below:

                                     Daniel R. Roberts, Esq.
                                     Douglas J. Kovats, Esq.
                                 Kenney, Gross, Kovats & Parton
                                      (732) 530-7500 Phone
                                   droberts@kenneygross.com
                            Attorney for Defendant Monmouth County

                                      Patricia B. Adams, Esq.
                             Campbell, Foley, Delano & Adams, LLC
                                   padams@cambellfoley.com
                            Attorney for Defendant David Krzyanowski

                                        Micci J. Weiss, Esq.
                                Cleary Giacobbe, Alfieri & Jacobs
                                       mweiss@cgajlaw.com
                            Attorney for Defendant Robert W. Compton

                                                      KARPF, KARPF & CERUTTI, P.C.

                                                      /s/ Christine E. Burke______________
                                                      Christine E. Burke, Esq.
 Dated: April 24, 2020
